DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant’s response, see section “§112 (b) Rejection” on page 10 of REMARK, filed 04/18/2022, with respect to Claim Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter have been fully considered and are persuasive.  The rejection of claim 15 has been withdrawn. 
The Applicant’s arguments:

    PNG
    media_image1.png
    431
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    64
    643
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    729
    646
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    833
    646
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    841
    641
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    176
    631
    media_image6.png
    Greyscale

Examiner’s responses:  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., separate inlet valves that provide heated gas from a heating gas conduit to respective treatment chamber sections associated with respective ones of air circulators) were not recited in the original rejected independent claim(s) 1, 15 and 17.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, in this case, Schregenberger’s Fig. 2 shows that separate dampers or inlet valves 23 are associated with a treatment chamber having separate treatment chamber sections 34 associated with respective ones of air circulators 12 which is the same as the separate inlet valves 122 of the instant application which are associated with a treatment chamber having separate treatment chamber sections 114 associated with respective ones of air circulators 120, see the elected species of Fig. 11 of the instant application.  Furthermore, it should be noticed that there is no requirement in the claims that the gases cannot be circulated between the chambers.  Therefore, Schregenberger still reads on the new limitations of the amended independent claims 1, 15 and 17.  Thus, the references of Naepfel, Schregenberger and Farman still read on the amended independent claims 1, 15 and 17.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim 25 recites “wherein ones of the outlet valves are to be controlled based on a measured parameter of respective ones of the circulatory gas streams”, UNDERLINE emphasis added; and claim 26 recites “wherein ones of the inlet valves are to be controlled based on a measured parameter of respective ones of the circulatory gas streams”, UNDERLINE emphasis added.  However, Specification of the instant application recites “Further, alternatively or in addition hereto, provision may be made for the respective temperatures of the gas streams in the circulatory air conduits, in particular immediately downstream of the inlet valves, in or at the inlet valves and/or in or at the outlet valves, to be determinable by means of a sensor device, and able to be considered when controlling and/or regulating the conveying power, in particular the fan speed, of the blower for driving the heating gas stream.”, paragraph [0094], UNDERLINE emphasis added.  Thus, the Specification of the instant application does not disclose “the outlet valves are to be controlled based on a measured parameter of respective ones of the circulatory gas streams”.  Therefore, this is a NEW MATTER rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 11-13, 17, 19-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Naepfel (WO 2010/122121 A2) in view of Schregenberger (US 4,326,342).

    PNG
    media_image7.png
    476
    656
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    556
    674
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    324
    438
    media_image9.png
    Greyscale


Regarding claims 1 & 24, Naepfel discloses a treatment installation (fig. 6) for treating workpieces (4, fig. 6), the treatment installation (fig. 6) comprising: 
a treatment chamber (chamber 12 of item 8, 9, fig. 6) including separate treatment chamber sections (8, 9, fig. 6); 
air circulators (33, fig. 6) fluidly coupled to a heating gas conduit (21, fig. 6), ones of the treatment chamber sections (8, 9, fig. 6) associated with respective ones of the air circulators (33, fig. 6), ones of the air circulators (33, fig. 6) to guide a separate circulatory gas stream of heated gas (heated gas stream inside item 32, 34, fig. 6) from the heating gas conduit (21, fig. 6) through the respective treatment chamber sections (8, 9, fig. 6), wherein a heat exchanger (26, 27, fig. 6) provides heat produced from a heater (20, 43, fig. 6) to the heating gas of the heating gas conduit (21, fig. 6); and 
a removal section (34, duct between items 30 & 22, fig. 6) to remove gas from ones of the air circulators (33, fig. 6) and to provide the removed gas to the heat exchanger (26, 27, fig. 6) for reheating thereof.
Naepfel does not disclose wherein separate inlet valves provide the heated gas from the heating gas conduit to the respective treatment chamber sections.  (Application claim 1)
Schregenberger teaches separate inlet valves (Schregenberger, 23, 23, 23, fig. 2) provide the heated gas from the heating gas conduit (Schregenberger, 13, fig. 2) to the respective treatment chamber sections (Schregenberger, 34, 34, 34, fig. 2).  (Application claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the treatment installation of Naepfel with the separate inlet valves provide the heated gas from the heating gas conduit to the respective treatment chamber sections (Application claim 1), as taught by Schregenberger, for effectively controlling the temperature inside the treatment chamber sections which would result in effectively drying the object(s) to be dried such as workpiece(s) or etc... at a desired temperature.  Thus, the treatment installation produces high quality products and thus benefits the consumer.
Furthermore, Naepfel does not disclose the removal section including a discharge line to which outlets of the treatment chamber sections converge to provide the removed gas from the air circulators to the discharge line, the discharge line to provide the removed gas to the heat exchanger;  (Application claim 1) and
wherein outlet valves are to provide the removed gas to the discharge lines.  (Application claim 24)
Schregenberger further teaches a removal section (Schregenberger, 17 between items 18 and 14, figs. 2, 2c) including a discharge line (Schregenberger, 17 between items 34 and 18, figs. 2) to which outlets (Schregenberger, outlets at items 34, figs. 2) of the treatment chamber sections (Schregenberger, 5, figs. 2, 2c) converge to provide the removed gas from the air circulators (Schregenberger, 12, figs. 2, 2c) to the discharge line (Schregenberger, 17 between items 34 and 18, figs. 2), the discharge line (Schregenberger, 17 between items 34 and 18, figs. 2) to provide the removed gas to the heat exchanger (Schregenberger, 40, figs. 2c);  (Application claim 1) and
wherein outlet valves (Schregenberger, 36, 37, fig. 2) are to provide the removed gas to the discharge lines (the discharge line) (Schregenberger, 17 between items 34 and 18, figs. 2).  (Application claim 24)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the treatment installation of Naepfel with the removal section including a discharge line to which outlets of the treatment chamber sections converge to provide the removed gas from the air circulators to the discharge line, the discharge line to provide the removed gas to the heat exchanger;  (Application claim 1) and wherein outlet valves are to provide the removed gas to the discharge lines (Application claim 24), as taught by Schregenberger, for providing a simplified design of the removal section of the treatment installation which would result in reducing a quantity of components of the removal section such as the quantity of the heat exchangers and their associated components, etc….  Thus, the cost of the treatment installation is reduced and thus benefits the consumer.

Regarding claim 11, Naepfel as modified discloses further including a combustion device (20, fig. 6) for heating the gas guided through the treatment chamber sections (8, 9, fig. 6).

Regarding claim 12, Naepfel as modified discloses wherein the combustion device (20, fig. 6) includes at least one of a gas burner (gas burner, [0042]), a gas turbine, or a micro gas turbine, for producing exhaust gas (exhaust gas in item 21, fig. 6).

Regarding claim 13, Naepfel as modified discloses wherein one or more air circulators (33, fig. 6) or one or more circulatory air conduits (32, 34, fig. 6) each include one or more injector devices (at item 31, ANNOTATED fig. 6) for supplying the heating gas stream (heated gas stream inside item 32, 34, fig. 6) to the treatment chamber (chamber 12 of item 8, 9, fig. 6) in accordance with an injector principle (as shown in fig. 6).

Regarding claim 17, Naepfel discloses a method for treating workpieces (4, fig. 6), comprising: 
providing multiple gas streams of heated gas (gas streams from items 32, 34, fig. 6), guided in separate circuits (as shown in fig. 6), to flow through separate treatment chamber sections (8, 9, fig. 6) of a treatment chamber (chamber 12 of item 8, 9, fig. 6) of a treatment installation (fig. 6), ones of the treatment chamber sections (8, 9, fig. 6) associated with respective ones of air circulators (33, fig. 6), ones of the air circulators (33, fig. 6) to guide a separate circulatory gas stream (heated gas stream inside item 32, 34, fig. 6) through respective treatment chamber sections (8, 9, fig. 6); 
heating, via heat exchangers (26, 27, fig. 6), the gas streams (gas streams from items 32, 34, fig. 6) by a heating gas conduit (21, fig. 6) fluidly coupled to the treatment chamber sections (8, 9, fig. 6) via heat that is produced by a heater (20, 43, fig. 6); and 
removing, by a removal section (34, duct between items 30 & 22, fig. 6), gas from the air circulators (33, fig. 6) to provide the removed gas to the heat exchangers (26, 27, fig. 6) for reheating thereof. 
Naepfel does not disclose wherein separate inlet valves are to provide the gas streams to the respective treatment chamber sections.  
Schregenberger teaches separate inlet valves (Schregenberger, 23, 23, 23, fig. 2) are to provide the gas streams (Schregenberger, gas streams from item 13 flowing through items 23, figs. 2) to the respective treatment chamber sections (Schregenberger, 34, 34, 34, fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the treatment installation of Naepfel with the separate inlet valves are to provide the gas streams to the respective treatment chamber sections, as taught by Schregenberger, for effectively controlling the temperature inside the treatment chamber sections which would result in effectively drying the object(s) to be dried such as workpiece(s) or etc... at a desired temperature.  Thus, the treatment installation produces high quality products and thus benefits the consumer.
Furthermore, Naepfel does not disclose heating, via a heat exchanger, the gas streams; and 
removing, by a removal section, gas from the air circulators to provide the removed gas to the heat exchanger for reheating thereof, wherein the removal section including a discharge line to which outlets of the treatment chamber sections converge to provide the removed gas from the air circulators to the discharge line, the discharge line to provide the removed gas to the heat exchanger.
Schregenberger further teaches heating, via a heat exchanger (Schregenberger, 40, figs. 2c), the gas streams (Schregenberger, gas streams in items 17, 38 from items 34, figs. 2); and 
removing, by a removal section (Schregenberger, 17 between items 18 and 14, figs. 2, 2c), gas from the air circulators (Schregenberger, 12, figs. 2, 2c) to provide the removed gas to the heat exchanger (Schregenberger, 40, figs. 2c) for reheating thereof, wherein the removal section (Schregenberger, 17 between items 18 and 14, figs. 2, 2c) including a discharge line (Schregenberger, 17 between items 34 and 18, figs. 2) to which outlets (Schregenberger, outlets at items 34, figs. 2) of the treatment chamber sections (Schregenberger, 5, figs. 2, 2c) converge to provide the removed gas from the air circulators (Schregenberger, 12, figs. 2, 2c) to the discharge line (Schregenberger, 17 between items 34 and 18, figs. 2), the discharge line (Schregenberger, 17 between items 34 and 18, figs. 2) to provide the removed gas to the heat exchanger (Schregenberger, 40, figs. 2c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the method of Naepfel with the method steps of heating, via a heat exchanger, the gas streams; and removing, by a removal section, gas from the air circulators to provide the removed gas to the heat exchanger for reheating thereof, wherein the removal section including a discharge line to which outlets of the treatment chamber sections converge to provide the removed gas from the air circulators to the discharge line, the discharge line to provide the removed gas to the heat exchanger, as taught by Schregenberger, for providing a simplified design of the removal section of the treatment installation which would result in reducing a quantity of components of the removal section such as the quantity of the heat exchangers and their associated components, etc….  Thus, the cost of the treatment installation is reduced and thus benefits the consumer.
Regarding claim 19, Naepfel as modified discloses further including providing an exhaust gas stream (exhaust gas stream inside item 21 from item 20,43, fig. 6) from a combustion device (20, fig. 6) to heat the heating gas stream (gas streams from items 32, 34, fig. 6).

Regarding claim 20, Naepfel as modified discloses wherein ones of the air circulators (33, fig. 6) includes a respective blower (as shown in fig. 6).

Regarding claim 21, Naepfel as modified discloses further including a pre-treatment installation (7, fig. 6).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Naepfel in view of Schregenberger as applied to claim 1 above, and further in view of Voorheis (US 4,132,007).

    PNG
    media_image10.png
    498
    650
    media_image10.png
    Greyscale

Regarding claims 2-4, Naepfel as modified discloses wherein a hot gas from a combustion device (20, fig. 6) is to flow through the heat exchanger (26, 27, fig. 6). (Application claim 4)
Naepfel does not disclose wherein the heat exchanger is of a multistage configuration; (Application claim 2)
wherein multiple heat transfer stages of the heat exchanger are at least one of arranged spatially successively in a direction or are fluidly coupled to each other in such a way that a hot gas from a combustion device, which releases heat, flows consecutively through the heat transfer stages in said direction; (Application claim 3) and
a hot gas and a cold gas is to flow through the heat exchanger in such a way that the cold gas flows alternatingly through one or more hotter and one or more colder heat transfer stages with respect to a respective preceding heat transfer stage. (Application claim 4)
Voorheis teaches wherein the heat exchanger (Voorheis, 13, figure) is of a multistage configuration (Voorheis, as shown in ANNOTATED figure); (Application claim 2)
wherein multiple heat transfer stages (Voorheis, as shown in ANNOTATED figure) of the heat exchanger (Voorheis, 13, figure) are at least one of arranged spatially successively in a direction or are fluidly coupled to each other in such a way that a hot gas (Voorheis, from item 11, ANNOTATED figure) from a combustion device (Voorheis, 11, figure), which releases heat, flows consecutively through the heat transfer stages (Voorheis, as shown in ANNOTATED figure) in said direction; (Application claim 3) and
a hot gas (Voorheis, from item 11, ANNOTATED figure) and a cold gas (Voorheis, from item 15, ANNOTATED figure) is to flow through the heat exchanger (Voorheis, 13, figure) in such a way that the cold gas (Voorheis, from item 15, ANNOTATED figure) flows alternatingly through one or more hotter and one or more colder heat transfer stages (Voorheis, as shown in ANNOTATED figure) with respect to the respective preceding heat transfer stage (Voorheis, as shown in ANNOTATED figure). (Application claim 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the treatment installation of Naepfel with the heat exchanger is of a multistage configuration; (Application claim 2) wherein multiple heat transfer stages of the heat exchanger are at least one of arranged spatially successively in a direction or are fluidly coupled to each other in such a way that a hot gas from a combustion device, which releases heat, flows consecutively through the heat transfer stages in said direction; (Application claim 3) and a hot gas and a cold gas is to flow through the heat exchanger in such a way that the cold gas flows alternatingly through one or more hotter and one or more colder heat transfer stages with respect to a respective preceding heat transfer stage (Application claim 4), as taught by Voorheis, for restricting a flow of cold gas inside the heat exchanger which would result in reducing a flow rate of the cold gas and thus the heat transfer between the cold gas and hot gas is enhancing.  Thus, the treatment installation operates in a more thermally efficient manner and thus benefits the consumer. 

Regarding claim 5, Naepfel as modified discloses wherein multiple heat exchangers (25, 26, 27. 28, 29, fig. 6) (Schregenberger, 40, figs. 2c) of the treatment installation (fig. 6) jointly form a heat exchanger device (15, 16, 17, 18, 19, fig. 6), and wherein the heat exchangers (25, 26, 27. 28, 29, fig. 6) (Schregenberger, 40, figs. 2c) form heat transfer sections of the heat exchanger device (15, 16, 17, 18, 19, fig. 6) which spatially adjoin each other (as shown in fig. 6).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Naepfel in view of Schregenberger as applied to claim 13 above, and further in view of Morrinson (US 6,192,604).

    PNG
    media_image11.png
    336
    479
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    378
    488
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    574
    461
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    716
    451
    media_image14.png
    Greyscale


Regarding claim 14, Naepfel as modified discloses wherein the heating gas stream (heated gas stream inside item 32, 34, fig. 6) is introducible into the treatment chamber (chamber 12 of item 8, 9, fig. 6) by one or more injector nozzles of the respective injector device (at item 31, ANNOTATED fig. 6) with a flow rate (the heating gas stream from item 32, 34 introducing into the treatment chamber of item 8, 9 by one or more injector nozzles or injector openings of the injector devices at item 31, see ANNOTATED fig. 6, inherently have flow rates).
Naepfel does not disclose the heating gas stream is introducible into the treatment chamber by one or more injector nozzles of the respective injector device with a flow rate of at least about 10 m/s.
Morrison teaches a heating gas stream (Morrison, as shown in figs. 2, 3, col. 3, lines 19-23) is introducible into the treatment chamber (Morrison, 2, fig. 1) by one or more injector nozzles (Morrison, 22, figs. 4, 5) of the respective injector device (Morrison, 16, figs. 2-5) with a flow rate of at least about 10 m/s (Morrison, range of 2 ms-1 – 40 ms-1, col. 3, lines 63-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the treatment installation of Naepfel with the heating gas stream is introducible into the treatment chamber by one or more injector nozzles of the respective injector device with a flow rate of at least about 10 m/s, as taught by Morrison, for supplying an adequate amount of heating air or gas into the treatment chamber which would result in effectively drying the article(s) or object(s) to be dried, such as workpieces, car or vehicle, or etc.…, within a sufficient period of drying time.  Thus, the treatment installation operates more sufficiently and thus benefits the consumer.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Naepfel (WO 2010/122121 A2) in view of Farman (US 5,456,023) and Schregenberger (US 4,326,342).

    PNG
    media_image7.png
    476
    656
    media_image7.png
    Greyscale


    PNG
    media_image15.png
    495
    391
    media_image15.png
    Greyscale


Regarding claim 15, Naepfel discloses treatment installation (fig. 6) for treating workpieces (4, fig. 6), the treatment installation (fig. 6) comprising: 
a treatment chamber (chamber 12 of item 8, 9, fig. 6) including multiple treatment chamber sections (8, 9, fig. 6) that are each associated with one of separate air circulators (33, fig. 6) of the treatment installation (fig. 6); 
a heating installation (15, 16, 17, 18, 19, fig. 6) including a heating gas conduit (21, fig. 6), wherein multiple air circulators (33, fig. 6) are coupled to the heating gas conduit (21, fig. 6) for heating the gas guided through the treatment chamber sections (8, 9, fig. 6), and wherein the heating gas stream (heated gas stream inside item 32, 34, fig. 6) is introducible into the treatment chamber sections (8, 9, fig. 6) by: (i) one or more injector nozzles of the respective injector device (at item 31, ANNOTATED fig. 6); and
a removal section (34, duct between items 30 & 22, fig. 6) to remove gas from ones of the air circulators (33, fig. 6) and to provide the removed gas to the heat exchanger (26, 27, fig. 6) for reheating thereof.
Naepfel does not disclose the heating gas stream is introducible into the treatment chamber sections by: (i) one or more injector nozzles of the respective injector device with a beam diameter of at least about 10 mm.
Farman teaches the heating gas stream (Farman, heating gas stream from item 23, fig. 2) is introducible into the treatment chamber section (Farman, 11, fig. 2) by: (i) one or more injector nozzles of the respective injector device (Farman, 23, fig. 2) and suggests a beam diameter of at least about 10 mm (Farman, as shown in fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the treatment installation of Naepfel to provide for the range of the heating gas stream is introducible into the treatment chamber section by: (i) one or more injector nozzles of the respective injector device with a beam diameter of at least about 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP §2144.05(II)(A) (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, a beam diameter is a results effective variable as the greater the beam diameter of heating gas stream, the greater the volume flowrate of the heating gas stream will result. The greater volume flowrate would supply more heat for drying the article(s) or object(s) to be dried.  The smaller the beam diameter of heating gas stream, the smaller the volume flowrate of the heating gas stream will result but it will supply less heat for drying the article(s) or object(s) to be dried.  Please note that in the instant application applicant has not disclosed any criticality for the claimed beam diameter choice.
Furthermore, Naepfel does not disclose (ii) separate inlet valves associated with the respective treatment chamber sections.
Schregenberger teaches separate inlet valves (Schregenberger, 23, 23, 23, fig. 2) associated with the respective treatment chamber sections (Schregenberger, 34, 34, 34, fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the treatment installation of Naepfel with the separate inlet valves associated with the respective treatment chamber sections, as taught by Schregenberger, for effectively controlling the temperature inside the treatment chamber sections which would result in effectively drying the object(s) to be dried such as workpiece(s) or etc... at a desired temperature.  Thus, the treatment installation produces high quality products and thus benefits the consumer.
Moreover, Naepfel does not disclose the removal section including a discharge line to which outlets of the treatment chamber sections converge to provide the removed gas from the air circulators to the discharge line, the discharge line to provide the removed gas to the heat exchanger.
Schregenberger further teaches a removal section (Schregenberger, 17 between items 18 and 14, figs. 2, 2c) including a discharge line (Schregenberger, 17 between items 34 and 18, figs. 2) to which outlets (Schregenberger, outlets at items 34, figs. 2) of the treatment chamber sections (Schregenberger, 5, figs. 2, 2c) converge to provide the removed gas from the air circulators (Schregenberger, 12, figs. 2, 2c) to the discharge line (Schregenberger, 17 between items 34 and 18, figs. 2), the discharge line (Schregenberger, 17 between items 34 and 18, figs. 2) to provide the removed gas to the heat exchanger (Schregenberger, 40, figs. 2c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the treatment installation of Naepfel with the removal section including a discharge line to which outlets of the treatment chamber sections converge to provide the removed gas from the air circulators to the discharge line, the discharge line to provide the removed gas to the heat exchanger, as taught by Schregenberger, for providing a simplified design of the removal section of the treatment installation which would result in reducing a quantity of components of the removal section such as the quantity of the heat exchangers and their associated components, etc….  Thus, the cost of the treatment installation is reduced and thus benefits the consumer.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Naepfel in view of Schregenberger as applied to claim 13 above, and further in view of Nowack (US 5,868,565).

    PNG
    media_image16.png
    461
    664
    media_image16.png
    Greyscale


Regarding claim 16, Naepfel as modified discloses wherein the heating gas stream (heated gas stream inside item 32, 34, fig. 6) is introducible into the treatment chamber (chamber 12 of item 8, 9, fig. 6) by one or more injector nozzles of the respective injector device (at item 31, ANNOTATED fig. 6) with a temperature (the heating gas stream from item 32, 34 introducing into the treatment chamber of item 8, 9 by one or more injector nozzles or injector openings of the injector devices at item 31, see ANNOTATED fig. 6, have/has temperatures/a temperature by exchanging heat with item 26, 27).
Naepfel does not disclose the heating gas stream is introducible into the treatment chamber by one or more injector nozzles of the respective injector device with a temperature of at least about 150ºC.
Nowack teaches a heating gas stream (Nowack, heating gas stream from item 84, fig. 2) is introducible into the treatment chamber (Nowack, 40, fig. 2) by one or more injector nozzles (Nowack, 84, fig. 2) of the respective injector device (Nowack, 76, fig. 2) with a temperature of at least about 150ºC (Nowack, 250 degrees Fahrenheit to 600 degrees Fahrenheit [= 121.1ºC – 315.6ºC], col. 8, lines 23-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the treatment installation of Naepfel with the heating gas stream is introducible into the treatment chamber by one or more injector nozzles of the respective injector device with a temperature of at least about 150ºC, as taught by Nowack, for providing an adequate amount of heat into the treatment chamber which would result in effectively drying the article(s) or object(s) to be dried, such as workpieces, car or vehicle, or etc.…, within a sufficient period of drying time.  Thus, the treatment installation operates in a more thermally efficient manner and thus benefits the consumer.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Naepfel in view of Schregenberger as applied to claim 17 above, and further in view of Voorheis (US 4,132,007).

    PNG
    media_image10.png
    498
    650
    media_image10.png
    Greyscale

Regarding claim 18, Naepfel as modified discloses the limitations of the method in accordance with claim 17 above, but does not disclose further including providing the heating gas stream consecutively to multiple heat transfer stages of the heat exchanger for the heating thereof. 
Voorheis teaches providing the heating gas stream (Voorheis, heating gas stream from item 17, 10, figure) consecutively to multiple heat transfer stages (Voorheis, as shown in ANNOTATED figure) of the heat exchanger (Voorheis, 13, figure) for the heating thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the method of treating workpieces of Weschke’s Fig. 4 with a method step of providing the heating gas stream consecutively to multiple heat transfer stages of the heat exchanger for the heating thereof, as taught by Voorheis, for restricting a flow of cold gas inside the heat exchanger which would result in reducing a flow rate of the cold gas and thus the heat transfer between the cold gas and hot gas is enhancing.  Thus, the treatment installation operates in a more thermally efficient manner and thus benefits the consumer.

Claim 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Naepfel in view of Schregenberger as applied to claim 21 above, and further in view of Ino et al. (US 6,062,850; hereinafter Ino).

    PNG
    media_image17.png
    575
    553
    media_image17.png
    Greyscale

Regarding claim 22, Naepfel as modified discloses wherein the pre-treatment installation (fig. 6) includes a second treatment chamber (chamber 12 of item 7, fig. 6) including respective treatment chamber section (fig. 6) with corresponding air circulator (86, fig. 6).
Naepfel does not disclose a second treatment chamber including respective separate treatment chamber sections with corresponding air circulators.
Ino teaches a second treatment chamber (Ino, treatment chamber where items 11, 12 connected to, ANNOTATED fig. 6) including respective separate treatment chamber sections (Ino, treatment chamber section where item 11 connected to and treatment chamber section where item 12 connected to, fig. 6) with corresponding air circulators (Ino, 22, 22, fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the treatment installation of Naepfel with a second treatment chamber including respective separate treatment chamber sections with corresponding air circulators, as taught by Ino, for effectively pretreating the article(s) or object(s) to be dried with different temperature zones and/or different pressure zones which would result in effectively treating or drying the article(s) or object(s) to be dried with a shorter period of drying time and thus the energy consumption of the treatment installation is reduced.  Thus, the manufacturing cost is reduced and thus benefits the consumer.

Regarding claim 23, Naepfel as modified discloses wherein the second treatment chamber (chamber 12 of item 7, fig. 6) is fluidly coupled to the heating gas conduit (21, fig. 6).  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762